Title: From George Washington to Benjamin Lincoln, 10 March 1788
From: Washington, George
To: Lincoln, Benjamin



My dear Sir,
Mount Vernon March 10th 1788

Your favor of the 20th Ult., and the papers accompanying it came duly to hand; I believe none of your letters to me have miscarried as I have received the Gazettes containing the debates of your Convention very regularly.
I am sorry to hear that the issue of the proposed Government in New-Hampshire is, in any measure, dubious: Our accounts from that quarter have been favorable in the highest degree, they would have justified the expectation of an unanimous vote in their Convention.
The growing attachment of the People in your State to the

proposed Constitution is certainly a strong proof of its general excellence; It shews that a due & impartial consideration of the subject will decide in its favor.
At the end of the present Month we shall be able to form a tolerable judgmt of what may be its fate here, as our returns for the delegates to the Convention will be known at that time, and the characters chosen will be pretty generally decided in their opinions upon the matter before their delegation, as that will determine the people in their choice. The general tenor of the information, which I derive from those Gentlemen who call upon me, seems to agree in the oppositions loosing ground here; and that nothing is wanting to render the people so favourably disposed towards it as to put the decision beyond a doubt but a proper representation of, and information upon the subject. The opponents are indefatigable in their exertions, while the friends to the New form seem to rest the issue upon the goodness of their Cause. There will undoubtedly be a greater weight of abilities against the adoption in this Convention than in any other; It was to be expected from the characters who first declared against it here, but notwithstanding this, my opinion is (as it ever has been) that it will be received—With the highest esteem & regard I am My dear Sir, Yr most Affecte Ser⟨vt⟩

Go: Washington

